Citation Nr: 0740403	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee.

2.  Entitlement to service connection for a left knee 
condition, diagnosed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to July 
1952, and from April 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In April 2005, the Board remanded the veteran's claims for 
additional development.  The actions have been completed to 
the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).  In December 2007, the Board advanced the case on the 
docket. 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right knee disability was productive of subjective complaints 
of pain and difficulty ambulating; objectively, the competent 
evidence shows no more than moderate limitation of motion.  

2.  Arthritis of the left knee was not diagnosed until 1990.

3.  Arthritis of the left knee is unrelated to active duty 
service and it is unrelated to the veteran's service-
connected right knee disability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    § 
4.71a, Diagnostic Codes (DCs) 5010, 5257, 5260, 5261, 5262, 
5263 (2007).

2.  Arthritis of the left knee was not incurred in or 
aggravated by service, may not be presumed to be aggravated 
therein, and it is not proximately due to or the result of 
service-connected traumatic arthritis of the right knee.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Increased Rating- Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The veteran's claim of entitlement to an increased rating for 
traumatic arthritis of the right knee was received in 
February 2002.  Throughout the rating period on appeal, a 20 
percent evaluation has been assigned pursuant to DC 5010-
5257.  

Historically, the veteran's right knee disability has been 
rated under DCs 5010-5257, indicating that diagnostic codes 
for both arthritis and for "other" impairment of the knee, to 
include recurrent subluxation and lateral instability, have 
been considered in the evaluation of the right knee 
disability.  See 38 C.F.R. § 4.27 (2007) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned; the 
additional code is shown after a hyphen).  

However, upon review of the claims file, it is clear that the 
veteran's disability rating has historically been predicated 
on the presence of arthritis of the right knee with painful 
and limited motion and not on instability.  Further, as will 
be shown below, there is no medical evidence of instability 
of the right knee such that a rating under DC 5257 would be 
appropriate.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, DC 5260 (for limitation of 
extension) and 5261 (for limitation of flexion) are the 
appropriate diagnostic codes for the veteran's knee 
disability. 

Pursuant to DC 5260, a 20 percent evaluation is warranted 
where flexion is limited to 30 degrees and a 30 percent 
rating applies where flexion is limited to 15 degrees.  Under 
DC 5261, a 20 percent evaluation applies where extension is 
limited to 15 degrees and a 30 percent rating applies where 
extension is limited to 20 degrees.  

After a review of the claims file, the Board finds that the 
evidence of record during the period in question does not 
demonstrate a limitation in motion to justify the next-higher 
30 percent rating under DC 5010.  

Specifically, VA examinations reveal that the veteran's range 
of motion was not limited beyond 5 to 110 degrees.  In April 
2003, the VA examiner noted that his extension mechanism was 
intact and that he had irritability and pain with any flexion 
beyond 30 degrees.  More recently, a VA examination dated 
March 2007 reflects that the appellant had no pain throughout 
the entire extension of the knee.  

Additionally, medical records from Hickory Hill Family 
Medical Center dated February 2002 and December 2005 noted 
that he had good range of motion in his knee.  

The range of motion findings detailed above do not support 
the next-higher evaluation for either flexion or extension of 
the right knee.  In reaching the above conclusions, the Board 
acknowledges that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board acknowledges the veteran's complaints of pain 
reported in his VA examinations and to his private physician.  
Specifically, during his VA examinations, he explained that 
he has pain with prolonged walking and that he frequently 
experiences stiffness and swelling.  Although he does not use 
braces for his knee, it was observed that he ambulated with 
the use of a cane.   Further, the VA examinations also 
indicated that he had an antalgic gait.  

VA examinations also revealed at most mild medial lateral 
joint line tenderness.   X-rays of the right knee taken in 
March 2002 indicated that he has tricompartmental 
degenerative joint disease with some bone rubbing on bone 
with hypertonic osteophytic spurring of the patella.  It was 
also noted then that he had palpable crepitus throughout his 
range of motion.  An April 2003 VA examination found that he 
had positive patellofemoral grind, positive patellofemoral 
crepitus, mild effusion, and tenderness to palpitation of the 
patellofemoral joint.  

The Board also acknowledges records for Hickory Hill Family 
Medical Center dated 2002 through 2005 that contain continued 
complaints of pain if the appellant's right knee and at times 
found swelling and tenderness.  

During a March 2007 VA examination, the veteran indicated 
that he experiences flare-ups anytime he has to walk down 
steps.  It was noted that these flare-ups do not result in 
additional limitation of motion or functional impairment.  

Moreover, in the March 2007 VA examination report, it was 
opined that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness or heat.  It was also noted that there was no 
increase in pain or decrease in range of motion with 
repetitive range of motion testing.  Therefore, even when 
considering additional functional limitation, the veteran's 
right knee disability picture does not more nearly 
approximate a compensable evaluation under DCs 5260 or 5261. 

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, DC 
5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under DC 5262.  Finally, as 
there is no showing of genu recurvatum, DC 5263 is 
inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

However, in the present case, the medical findings do not 
establish loss of either flexion or extension beyond that 
already contemplated in the currently assigned 20 percent 
rating.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the right leg is not 
appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under DCs 5003 and 
5257.  See also VAOPGCPREC 9-98.  

As stated above, a separate evaluation under DC 5257 is not 
appropriate.  Although the veteran is service-connected for 
arthritis affecting the right knee, the claims file does not 
evidence of instability.  Indeed, objective findings show no 
medial or lateral laxity in the knees.  During his VA 
examinations, the veteran was negative for Stinchfiled, 
McMurray's, Lachman's, and drawer signs tests.  Although the 
March 2007 VA examination observed that he had significant 
varus deformity, he was stable to both varus and valgus 
stress.  He was also stable to varus and valgus stress in the 
previous March 2002 and April 2003 examinations.  

Moreover, no other competent evidence establishes laxity of 
the right knee.  Thus, there is no basis for a separate 
evaluation due to instability.    

In addition, the Board has considered whether staged ratings 
are appropriate but finds no distinct time periods where the 
veteran's symptoms warranted different ratings.

The Board has considered the veteran's statements regarding 
his service-connected right knee disorder.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.
In sum, there is no basis for a rating in excess of 20 
percent for a right knee disability.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection- Left Knee

The veteran is claiming entitlement to service connection for 
a left knee condition, diagnosed as arthritis, to include as 
secondary to his service-connected traumatic arthritis of the 
right knee.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  During a VA examination 
conducted in May 1987, the veteran was diagnosed with 
patellofemoral arthritis of each knee, with the left knee 
asymptomatic.  Private treatment records from Hickory Hill 
Family Medical Center reflect X-ray results of osteoarthritis 
of the left knee in November 1990.  

Recent VA examinations dated April 2003 and March 2007 
diagnosed the veteran with left knee tricompartmental 
degenerative joint disease with patellofemoral spurring and 
arthritis.  Therefore, the evidence of record reflects a 
current diagnosis of arthritis of the left knee. 

Service medical records indicate the veteran was seen on one 
occasion in March 1951 for left knee pain.  An X-ray taken at 
that time reflected a left knee contusion.  Subsequent 
separation examinations performed in July 1952 and July 1955 
reported that the veteran's lower extremities were normal.  
In a Report of Medical History dated July 1952, he denied 
that he had any trick or locked knee and also did not 
indicate any left knee pain.  While he later reported in July 
1955 that he had a trick or locked right knee, he denied 
similar conditions of the left knee.  Therefore, the Board 
finds no evidence of a chronic left knee condition in 
service.  

Post-service medical evidence does not demonstrate any 
findings indicative of a left knee condition until May 1987.  
At that time, the veteran was undergoing a VA examination for 
his service-connected right knee disability and he was 
diagnosed with arthritis of both knees.  Nonetheless, there 
was no indication that the arthritis of the left knee was 
associated with any event of active duty.    

While the veteran has indicated that he had experienced 
symptoms related to arthritis of the left knee since active 
duty, the Board places greater probative value on the absence 
of complaints or treatment for this disorder in the 
intervening years.  This multi-year gap, in the absence of 
confirmatory evidence showing continuity of such symptoms, 
does not support the veteran's assertions that he has 
experienced this disorder since active duty. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, no medical examiner or treating 
physician has ever established a relationship between the 
veteran's left knee condition and active duty service.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed left 
knee arthritis since active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. at 470.  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

To the extent that the veteran has claimed on-going symptoms 
since active duty, his statement is competent.  However, his 
statements are unsupported by contemporaneous records, 
including post-service private records and VA examinations 
showing no complaints for many years after discharge.  The 
Board finds this evidence more probative than his unsupported 
report of continuity.  

The Board has also considered whether the veteran's left knee 
condition is proximately due to or the result of his service-
connected traumatic arthritis of the right knee.  However, a 
VA examiner in May 2007 concluded that the veteran's left 
knee disability is less likely than not secondary to his 
right knee disability.  

This finding supports that of the VA examiner in April 2003, 
who opined that it was unlikely that the right knee arthritis 
was necessarily the cause of his left knee arthritis. Because 
those opinions were offered following a review of the claims 
file and after an objective examination of the veteran, they 
are found to be highly probative.  Moreover, no other 
competent evidence of record refutes those opinions.  

The veteran himself believes that his left knee condition is 
proximately due to or the result of his service-connected 
traumatic arthritis of the right knee.  However, as mentioned 
above he has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis of the left knee 
within the applicable time period, the criteria for 
presumptive service connection have not been satisfied.

Given the absence of identified symptomatology for many years 
after discharge and no medical nexus between the veteran's 
current complaints and active duty, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  He was provided with post-adjudication 
follow-up letters in June 2005 and January 2006.

The appellant was also asked to submit evidence and/or 
information in his possession to the RO.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what was needed to establish disability 
ratings, the type of evidence is necessary to establish an 
effective date, and the type of information and evidence he 
needed to substantiate his claims for an increased rating and 
service connection by correspondence dated in April 2007.  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the April 2005 remand, the Board requested verification of 
the veteran's service prior to 1950 and medical records 
associated with that period of service.  Efforts taken by the 
Appeals Management Center (AMC) to secure these records is 
documented throughout the claims file.  A July 2005 and 
February 2006 research response from the National Personnel 
Records Center concluded that the entirety of the veteran's 
service medical records had already been associated with the 
file and that further efforts to locate them would be futile.  

In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are unavailable). 

The Board notes that the veteran's enlistment examination 
into the Reserves Corp. dated May 1949 is of record as well 
as service medical records from the veteran's subsequent 
periods of active duty.  In particular, service medical 
records for the time period where the veteran asserts that he 
injured his knees are of record.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims. Under the circumstances of 
this case, additional efforts to assist the veteran by 
obtaining service medical records prior to 1950 would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA all available 
service medical records and private treatment records.  The 
veteran also submitted private treatment records from Hickory 
Hill Family Medical Center and statements in support of his 
claims.  In addition, the appellant was afforded VA medical 
examinations in March 2002, April 2003, and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for traumatic arthritis 
of the right knee is denied.

Service connection for a left knee condition, diagnosed as 
arthritis, is denied. 



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


